Bbovles, P. J.
1. In a suit by attachment based upon certain promissory notes given by the defendant, it is not error to admit the notes in evidence without proof of their execution, where no plea of non est factum has been filed.
2. In such a suit, where copies of all the notes except one were attached to the petition as exhibits, and where immediately ’ after ' and under . the last note copied, and on the same sheet of paper, appeared 'the words, “one more note exactly like the above not copied,” the original of the note so specified but not copied was admissible in evidence, over the objection that it was not sued upon, was not attached to the plaintiff’s declaration, and its execution had not been proved.
3. The court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.